Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 20 August 2019, and IDS, filed 20 August 2019.

2. 	Claims 1-20 are pending.  Claims 1, 12, and 18 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 20 August 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werris (U.S. Patent 10,839,013 B1) in view of DeSousa Webber (U.S. Publication 2018/0081964 A1).
As per independent claim 1, Werris teaches a computer-implemented method (See Werris, Abstract) comprising:
obtaining, by a content analysis system, content-associated data, wherein the content-associated data comprises an image that corresponds to content (See Werris, Column 2, lines 55-62, describing article content [content associated data] that may include images and text; Column 5, lines 12-23, describing identifying/obtaining information associated with the article);
obtaining, by the content analysis system, a set of descriptive terms corresponding to the image (See Werris, Column 5, lines 24-66, describing obtaining additional associated information, such as article topics, subjects, locations, etc., including terms describing the additional information, such as a keyword or phrase);
obtaining, by the content analysis system, a set of related terms, based at least in part on the set of descriptive terms (See Werris, Column 5, lines 66-67, and Column 6, lines 1-34, describing identifying a set of related terms based on the content of the article and additional associated information, such as an author name, publisher name, etc.);
generating, by the content analysis system, a set of user-expected terms, based at least in part on the set of related terms (See Werris, Column 6, lines 64-67, Column 7, lines 1-59, and Column 10, lines 19-49, describing a category determination module to determine categories [user expected terms] associated with the related terms);
obtaining, by the content analysis system, the content (See Werris, Column 8, lines 38-67, and Column 9, lines 1-2, describing obtaining content that may be associated with the article based on the user-expected terms [categories]);
comparing, by the content analysis system, the set of user-expected terms to the content (See Werris, Column 9, lines 21-39, describing comparing the user-expected terms to the obtained content);
generating, by the content analysis system, a similarity value based on the comparing (See Werris, Column 9, lines 62-67, and Column 10, lines 1-18, describing predicting a level of similarity between the user-expected terms to the obtained content).
Werris does not teach expressly:
determining, by the content analysis system, that the similarity value does not exceed a threshold; and
providing, by the content analysis system, a notification in response to the determining that the similarity value does not exceed the threshold,
however DeSousa Webber teaches these limitations (See DeSousa Webber, paragraph 0219, describing determining whether to transmit an alert to a computing device based upon a determined distance and a filtering criterion. For example, if the streamed document and the filtering criterion have a level of similarity based on the determined distance that exceeds a predetermined threshold, an alert may be sent.  Therefore, conversely, an alert may be sent if a level of similarity does not exceed a predetermined threshold).  
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the alert based on a predetermined similarity threshold of DeSousa Webber with the method of associating content of Werris.  The motivation for doing so would have been to inform a user that information is not inaccurate, misleading, or inappropriate, as taught by Werris (See Werris, Column 2, lines 43-54). 
Therefore, it would have been obvious to combine DeSousa Webber with Werris for the benefit of informing a user that information is not inaccurate, misleading, or inappropriate to obtain the invention as specified in claim 1.
As per independent claim 8, Werris teaches a content analysis system (See Werris, Figure 2) comprising:
a processor; and a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method… (See Werris, Figure 2, Column 18, lines 63-67, and Column 19, lines 1-24).
Independent claim 8 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per independent claim 15, Werris teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer… (See Werris, Figure 2, and Column 19, lines 5-24).
Independent claim 15 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.


5.	Claims 2, 4, 9, 11, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werris (U.S. Patent 10,839,013 B1) in view of DeSousa Webber (U.S. Publication 2018/0081964 A1), as applied to claims 1, 8, and 15 above, and further in view of Talmor (U.S. Publication 2019/0043106 A1).
	As per dependent claim 2, Werris and DeSousa Webber teach the limitations of claim 1 above.  Werris and DeSousa Webber do not teach expressly wherein the image is displayed to a user before the content is displayed to the user, however, Talmor 
As per dependent claim 4, Werris and DeSousa Webber teach the limitations of claim 1 above.  Werris and DeSousa Webber do not teach expressly wherein the content-associated data further comprises a caption that corresponds to the content, and wherein the content-associated data is displayed to a user before the content is displayed to the user, however, Talmor teaches this limitation (See Talmor, paragraph 0133 and Figure 3, describing captions associated with content).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the captions associated with content of Talmor with the content-associated data of Werris and DeSousa Webber.  The motivation for doing so would have been to allow the user to determine initially if the content is of interest.  Therefore, it would have been obvious to combine Talmor with Werris and DeSousa Webber for the benefit of allowing the user to determine initially if the content is of interest to obtain the invention as specified in claim 4.
As per dependent claim 9, Werris and DeSousa Webber teach the limitations of claim 8 above.  Claim 9 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 11, Werris and DeSousa Webber teach the limitations of claim 8 above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per dependent claim 16, Werris and DeSousa Webber teach the limitations of claim 15 above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 18, Werris and DeSousa Webber teach the limitations of claim 15 above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.


6.	Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werris (U.S. Patent 10,839,013 B1) in view of DeSousa Webber (U.S. Publication 2018/0081964 A1) and Talmor (U.S. Publication 2019/0043106 A1), as applied to claims 2, 9, and 16 above, and further in view of Maneriker (U.S. Publication 2020/0081964 A1).
As per dependent claim 3, Werris, DeSousa Webber, and Talmor teach the limitations of claim 2 above.  Werris, DeSousa Webber, and Talmor do not teach expressly wherein the content is a text composition on a website and the image corresponds to the text composition, however, Maneriker teaches this limitation (See Maneriker, paragraphs 0023 and 0059, describing a text composition on a website that may include associated images). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the text composition of Maneriker with the content-associated data of Werris and DeSousa Webber.  The motivation for doing so would have been to determine inconsistencies between related content.  Therefore, it would have been obvious to combine Werris and DeSousa Webber with Maneriker for the benefit of determining inconsistencies between related content to obtain the invention as specified in claim 3.
As per dependent claim 10, Werris, DeSousa Webber, and Talmor teach the limitations of claim 9 above.  Claim 10 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.
As per dependent claim 17, Werris, DeSousa Webber, and Talmor teach the limitations of claim 16 above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.



s 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werris (U.S. Patent 10,839,013 B1) in view of DeSousa Webber (U.S. Publication 2018/0081964 A1) and Talmor (U.S. Publication 2019/0043106 A1), as applied to claims 4, 11, and 18 above, and further in view of Wang (U.S. Patent 9,811,765 B2).
	As per dependent claim 5, Werris, DeSousa Webber, and Talmor teach the limitations of claim 4 above.  Werris, DeSousa Webber, and Talmor do not teach expressly obtaining, by the content analysis system, a set of caption terms from the caption; and wherein generating the set of user-expected terms is based at least in part on the set of caption terms, however, Wang teaches this limitation (See Wang, Column 1, lines 40-67, Column 2, lines 1-19, Column 3, lines 60-67, and Column 4, lines 1-3, describing extraction of descriptive terms from caption content).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the extraction of descriptive terms from caption content of Wang with the content-associated data of Werris, DeSousa Webber, and Talmor.  The motivation for doing so would have been to derive concepts that describe the gist of the displayed image.  Therefore, it would have been obvious to combine Wang with Werris, DeSousa Webber, and Talmor for the benefit of deriving concepts that describe the gist of the displayed image to obtain the invention as specified in claim 5.
As per dependent claim 6, Werris, DeSousa Webber, Talmor, and Wang teach the limitations of claim 5 above.  Werris, DeSousa Webber, Talmor, and Wang also teach wherein generating the set of user-expected terms further comprises weighting one or more related terms of the set of related terms (See Wang, Column 1, lines 40-67, 
As per dependent claim 12, Werris, DeSousa Webber, and Talmor teach the limitations of claim 11 above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 13, Werris, DeSousa Webber, Talmor, and Wang teach the limitations of claim 12 above.  Claim 13 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.
As per dependent claim 19, Werris, DeSousa Webber, and Talmor teach the limitations of claim 18 above.  Claim 19 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 20, Werris, DeSousa Webber, Talmor, and Wang teach the limitations of claim 19 above.  Claim 20 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.



s 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werris (U.S. Patent 10,839,013 B1) in view of DeSousa Webber (U.S. Publication 2018/0081964 A1), as applied to claims 1 and 8 above, and further in view of Mankovskii (U.S. Publication 2020/0134074 A1).
	As per dependent claim 7, Werris and DeSousa Webber teach the limitations of claim 1 above.  Werris and DeSousa Webber do not teach expressly wherein comparing the set of user-expected terms to the content comprises: obtaining, by the content analysis system, a summary corresponding to the content; and comparing, by the content analysis system, the set of user-expected terms to the summary, however, Mankovskii teaches this limitation (See Mankovskii, Figure 4, and paragraphs 0121 and 0129, describing obtaining a text summary and comparing criteria of a set of rules to the text summary).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the text summary of Mankovskii with the comparison based on the set of user-expected terms of Werris and DeSousa Webber.  The motivation for doing so would have been determine the relevance of content based on a more concise document in order to improve the efficiency of processing.  Therefore, it would have been obvious to combine Mankovskii with Werris and DeSousa Webber for the benefit of determining the relevance of content based on a more concise document in order to improve the efficiency of processing to obtain the invention as specified in claim 7.
As per dependent claim 14, Werris and DeSousa Webber teach the limitations of claim 8 above.  Claim 14 additionally incorporates substantially similar subject matter 


9. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Conclusion

10.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Hamedi (U.S. Publication 2019/0339824 A1) discloses analyzing visual content items.
	- Alba (U.S. Publication 2018/0225278 A1) discloses disambiguation of the meaning of terms based on context pattern detection.
	- Osindero (U.S. Publication 2017/0039452 A1) discloses automated determination of high quality digital content.

	- Myslinski (U.S. Patent 9,015,037 B2) discloses interactive fact checking.
	

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.   
12. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176